Order entered October 31, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-00405-CR

                                 SRIHARI AVULA, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 380th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 296-80285-2012

                                             ORDER
       The copy of the certification of appellant’s right to appeal contained in the clerk’s record

is signed by appellant’s attorney, but is not signed by either appellant or the trial court. Texas

Rule of Appellate Procedure 25.2 requires the trial court to prepare a certification of the right to

appeal in every case in which a defendant is appealing. See TEX. R. APP. P. 25.2(a), (d), Cortez

v. State, 2013 WL 5220904 (Tex. Crim. App. Sept. 18, 2013). Moreover, appellant’s brief is

overdue in this appeal.

       Accordingly, the Court ORDERS the trial court to conduct a hearing to determine why

appellant’s brief has not been filed. In this regard, the trial court shall make appropriate findings

and recommendations and determine whether appellant desires to prosecute the appeal, whether

appellant is indigent, or if not indigent, whether retained counsel has abandoned the appeal. See
TEX. R. APP. P. 38.8(b). If the trial court cannot obtain appellant’s presence at the hearing, the

trial court shall conduct the hearing in appellant’s absence. See Meza v. State, 742 S.W.2d 708

(Tex. App.–Corpus Christi 1987, no pet.) (per curiam). If appellant is indigent, the trial court is

ORDERED to take such measures as may be necessary to assure effective representation, which

may include appointment of new counsel.

       We ORDER the trial court to transmit a record of the proceedings, which shall include

written findings and recommendations, to this Court within THIRTY DAYS of the date of this

order. We further ORDER that the supplemental record contain a completed certification of

appellant’s right to appeal that accurately reflects the trial court proceedings.

       This appeal is ABATED to allow the trial court to comply with the above order. The

appeal shall be reinstated thirty days from the date of this order or when the findings are

received, whichever is earlier.


                                                       /s/     LANA MYERS
                                                               JUSTICE